DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Appeal
2.         The present office action is made in response to the Pre-Appeal of 2/11/2021. 
Regarding to the claims, in the amendment of 10/7/2020, applicant has amended claims 1-3 and 7-8, and canceled claim 4. There is not any claim being added into the application. As amended, the pending claims are claims 1-3 and 5-12 which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the drawings, the specification and the claims as provided in the amendment of 10/7/2020, and applicant's arguments provided in the mentioned amendment, pages 8-15, and in the Pre-Appeal of 2/11/2021 are sufficient to overcome all objections to the drawings and the rejections to the claims as provided in the office action of 10/22/2020.
Drawings
4.         The three replacement sheets contained figures 1-3 and 6-7 as filed on 10/7/2020 were received by the Office. As a result of the changes to the drawings, the applicant now contains a total of four sheets of figures 1-7 which includes one sheet of figure 4-5 as filed on 10/11/18 
Allowable Subject Matter
5.	Claims 1-3 and 5-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
The optical image stabilization mechanism as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2017/0094187; 2012/0287517 and 2014/0009631 by the limitations thereof “a base, movably …the third side surface” as recited in the claim on lines 10-30. Such a structure is not disclosed in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872